CaSe 8219-bk-OOJ_51-CP|\/| DOC 8 Filed 03/08/19

Page 1 of 10

Fi|| in this information to identify your case:

Debtor 1 geraldine E

Fir>i Name

Debtor 2

HE§|L|B

Midal» Name L.ilsi Name

 

(Spouse. ii ii|ing) Firsz Name

Middie Name Lasl Name

United Siales Bankruptcy Couri for the: Miggie Dj§|n'gj Qf Figg'ga

Case number 19-00151

(|i known)

(State)

 

 

Official Form 427

 

Cover Sheet for Reaffirmation Agreement

Anyone who is a party to a reaffirmation agreement may fill out and file this form. Fii| it out compietely, attach it to the reaffirmation agreement,
and tile the documents within the time set under Bankruptcy Ruie 4008.

m Explain the Repayment Terms of the Reaffirmation Agreemont

§1. who is the creditor?

'2. How much is the debt?

'3. What is the Annuai
Percentage Rate (APR)
of interest? (See
Bankruptcy Code

‘ § 524ik)(3)(E)-)

4. Does collateral secure
the debt?

|

1|5, Does the creditor assert
that the debt is
nondischargeable?

6. Using information from
Schedu/e I.' Your Income

l (Official Form 106|) and

i Schedule J: Your

i Expenses (Offlcia| Form

106J), fill in the amounts.

L__ _._..._ __ _._.___.__.

Official Form 427

American Honda Finance Corp.

12/15

 

Name of the creditor

On the date that the bankruptcy case is filed $14551_71

To be paid under the reafnrmation agreement $839,40

 

$139.90 per month for _6_ months (iffixed interest rate)

 

Before the bankruptcy case was filed N/A %

% M Fixed rate
cl Adjustabie rate

Under the reaffirmation agreement N/A

 

n No
Yes. Describe the collateral 2016 Honda Civic ZHGFCZFSBGH548098
Current market value $15375.00
m No

m Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeable.

income and expenses reported on Schedules l and J

3,730.00

Se. Monthly income from all sources

6a. Combined monthly income from $
after payroll deductions

line 12 of Schedu|e l

Sb. Monthly expenses from line 226 of_ $ 3’275'52 6f. Monthly expenses
Schedu|e J __
6c. Monthly payments on all _ $ 0~00 Sg. Monthly payments on all
reaffirmed debts not listed on reafl'lm'led debts not included in
Schedu|e J monthly expenses
_ 454.48
6d. Schedu|ed net monthly income $ 6h. Present net monthly Income

Subtract lines 6b and 6c from 6a.

if the total is less than 0, put the
number in brackets.

if the total is less than 0, put the
number in brackets.

Cover Sheet for Reaffirmation Agreement

income and expenses stated on the reaffirmation agreement

Subtract lines 6f and 69 from Se.

 

$ 3,730.00 .
_ 3,275.52
_ $ 0.00
$ 454.48
l
i
_ ________ __i
page 1

Case 8:19-bi<-00151-CPi\/i DOC 8 Filed 03/08/19 Page 2 of 10

 

Debtor 1 Geraidine E Hague Case number (irknown) 19-00151
Firsi Nam¢ Miuui¢ Name usi Name

 

7. Are the income amounts m No

 

 

 

 

 

 

On lines 53 and 56 l:l Yes. Exp|ain why they are different and complete line 10.
different?
B. Are the expense m No
amounts 0" lines 5b l:l Yes. Exp|ain why they are different and complete line 10.
and 6f different?
9. ls the net monthly ® No
income in line 6l1 less n Yes. A presumption of hardship arises (uniess the creditor is a credit union).
than °? Exp|ain how the debtor will make monthly payments on the reaffirmed debt and pay other living expenses

Complete line 10.

 

 

 

10. Debtor’s certification . . . .
about lines 7_9_ | certify that each explanation on lines 7-9 is true and correct

if any answer on lines 7-9 is
1 Yesl the debtor must sign
here.

 

 

li all the answers on lines 7-9 Signature of Debtor 1 Signature of Debtor 2 (Spouse Only in a Joint Case)
are No. go to line 11.

 

11. Did an attorney represent n No
the debtor in negotiating w Yes. Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement?
the reaffirmation m
agreement? N°
® Yes

 

m Sign Here

 

Whoever fills out this form l certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the

 

 

must sign here. parties identified on this Cover Sheet for Reaflirmati'on Agreement.
"\
Date 5 {
signs ma MM molwi
i 919er l-€U¢i ici
Prinled Name
Check one:

n Debtor or Debtor’s Attorney
w Creditor or Creditor's Attorney

 

Officia| Forrri 427 Cover Sheet for Reaft“irmation Agreemont page 2

 

Case 8:19-bl<-00151-CPi\/i Doc 8 Filed 03/08/19 Page 3 of 10

B2400A (Form 2400A) (12/15)

 

Check one.
I:l Pi'esumption ot`Unduc Hardship
No Presumption of Undue Hardship
See Debtor 's Stotement in Support of
Reaffi`rmation, Part ll below, to determine
which box to check.

 

 

 

UNITED STATES BANKRUPTCY COURT
Middle District Of Florida

in re Geraidine E Hague Case No. 19-00151

Debtor Chapter 1

REAFFIRMATION DOCUMENTS
Name of Creditor: American Honda Finance Cori)oration
I:l Check this box if Creditor is a Credit Union
I. REAFFIRMATION AGREEMENT
Reaffirming a debt is a serious financial decision. Before entering into this Reafi'lrmation
Agreemont, you must review the important disclosures, instructions, and definitions found
in Part V of this Reafflrmation Documents packet.
1. Brief description of the original agreement being reaffinned: Lcasc Agreemont
Foi' exanip/e, auto loan
2. AMOUNTREAFFIRMED: $839.40
The Amount Reaffirmed is the entire amount that you are agreeing to pay. This
rnay include unpaid principal, interest, and fees and costs (if any) arising on or
before the date you sign this Reaff`lrmation Agreemont
See the definition of "Amount Reojj(irmed" in Part V.C below.
3. 'l`he ANNUAL PERCENTA GE RATE applicable to the Amount Reafi`irmed is N_/A%.
See definition of "Annual Percentage Rate " in Part V. C below.

This is a (check one) Fixed rate |:_I Variable rate

If the loan has a variable rate, the future interest rate may increase or decrease from the Annual
Percentagc Rate disclosed here.

Case 8:19-bl<-00151-CPi\/i Doc 8 Filed 03/08/19 Page 4 of 10
BZ400A (Fnrm 2400A) (l2/lS) Page 2

4. Reaff`irmation Agreement Repayment Terms:

§ If fixed term, $139.90 per month for 6 months starting on February 15, 2019.

|:I If not fixed term, describe repayment terms:

 

5 . Describe the collateral, if any, securing the debt:

Description: 2016_Honda_Civic, VlN: 2HGFC2F68GH548098
Current Market Valuc: $15375.00

6. Did the debt that is being reaffirmed arise from the purchase of the collateral described
above?

§ Yes. § No.

If yes, what was the purchase price for the collateral? $
If no, what was the amount of the original loan? $ N/A LEASE

7. Detail the changes made by this Reafflrmation Agreemont to the most recent credit terms
on the reaffirmed debt and any related agreement

Terms as of the Terms After
Date of Bankruptcy Reaffirmation
Balance due (including
fees and cosrs) $ N/A $ N/A
Annual Percentage Rate N/A % N/A %
Monthly Payment $ N/A $ N/A

8. l:l Check this box if the creditor is agreeing to provide you with additional future credit in
connection with this Reaffirmation Agreemont. Describe the credit limit, the Annual
Percentage Rate that applies to future credit and any other terms on future purchases and
advances using such credit:

 

 

II. DEBTOR’S STATEMENT IN SUPPORT
OF REAFFIRMATION AGREEMENT

l, Were you represented by an attorney during the course of negotiating this agreement?
Check one. § Yes |:] No
2. Is the creditor a credit union?

Check one. |:] Yes § No

Case 8:19-bk-00151-CPI\/| Doc 8 Filed 03/08/19 Page 5 of 10

BZ400A (Form 24OOA) (|2/ l 5) Page 3

3. If your answer to EITHER question l. or 2. above is “No” complete a. and b. below.
a. My present monthly income and expenses are:

i. Monthly income from all sources after payroll deductions 3 730_00
(take-home pay plus any other income) ’

ii. Monthly expenses (including all reaffirmed debts except 3,135_62
this one) $

. . .. . 594.38
iii. Amount available to pay this reaffirmed debt (subtract ii. from i.) $

iv. Amount of monthly payment required for this reaffirmed debt $ 139.90

If the monthly payment on this reaffirmed debt (line iv.) is greater than the amount you have
available to pay this reajj"irmed debt (line iii.), you must check the box at the top of page one
that says "Presumptz'on of Undue Hardshz'p. ” Otherwise, you must check the box at the top
of page one that says "No Presumptl`on of Undue Hardshz'p. "

b. I believe this reaffirmation agreement will not impose an undue hardship on my
dependents or on me because:

Check one of the two statements below, if applicable:

l can afford to make the payments on the reaffirmed debt because my monthly
income is greater than my monthly expenses even after l include in my expenses the
monthly payments on all debts I am reaffirming, including this one.

I:| I can afford to make the payments on the reaffirmed debt even though my monthly
income is less than my monthly expenses after I include in my expenses the monthly
payments on all debts l am reaffirming, including this one, because:

 

Use an additional page if needed for a full explanation

4. If your answers to BOTH questions l. and 2. above were “Yes,” check the following
statement, if applicable:

|:I I believe this reaffirmation agreement is in my financial interest and I can
afford to make the payments on the reaffirmed debt.

Also, check the box at the top of page one that says "No Presumption of Undue Hardship. ”

Case 8:19-bk-00151-CP|\/| Doc 8 Filed 03/08/19 Page 6 of 10

BZ4OOA (Form 2400A) (12/15) Page 4

 

 

III. CERTlFICATION BY DEBTOR(S) AND SIGNATURES OF PARTIES
l (We) hereby certify that:
i. I (We) agree to reaffirm the debt described above.

ii. Before signing this reaffirmation agreement, I (we) read the terms disclosed in this
Reaffirmation Agreement (Part I) and the Disclosure Statement, Instructions and
Definitions included in Part V below;

iii. The Debtor’s Statement in Support of Reaffirmation Agreement (Part II above) is
true and complete;

iv. I am (We are) entering into this agreement voluntarily and fully informed of my
(our) rights and responsibilities; and

v. I (We) have received a copy of this completed and signed Reaffirmation
Documents packet.

 

 

SIGNATURE(S):

Date g l / § l l f Signature z%waj»/A/;/w/é/ Lll'//“L'
Debtor d

Date __ Signature

Joint Debtor, if any

If a joint reaffirmation agreement, both debtors must sign.

Reaff"irmation Agreement Terms Accepted by Creditor:

Creditor American Honda Finance Cornoration P.O. Box 168088. Irvina. TX ?5016-8088
Print Name

A jess
Mfi \Ql'f?,l@r l£f' Q/é/ 1/28/2019

Print Name ofRepresentattve \.____.,.»/Signatm‘e Date

 

IV. CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY)

To be filed only rf the attorney represented the debtor during the course of negotiating this agreement

I hereby certify that: (l) this agreement represents a fully informed and voluntary agreement by
the debtor; (2) this agreement does not impose an undue hardship on the debtor or any dependent
of the debtor; and (3) I have fully advised the debtor of the legal effect and consequences of this
agreement and any default under this agreement

§ A presumption of undue hardship has been established with respect to this agreement In
my opinion, however, the debtor is able to make the required payment.

Check box, if the presumption of undue hardship box is e d 0 age 1 and the creditor is not
a Credit

Yni`o .
Date 2' ll iq Signature of Debtor’s Attorney f §
Print Name of Debtor’s Attorney/ LEP li

 

 

 

 

Case 8:19-bk-00151-CP|\/| Doc 8 Filed 03/08/19 Page 7 of 10
32400/\ (Forn12400A) (|2/|5) Page 5

V. DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)

Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation
Agreement (Part I) and these additional important disclosures and instructions.

Reaffirming a debt is a serious financial decision. The law requires you to take certain Steps to
make sure the decision is in your best interest. If these steps, detailed in Part B below, are not
completed, the reaffirmation agreement is not effective, even though you have signed it.

A. DISCLOSURE STATEMENT

l. What are your obligations if you reaffirm a debt? A reaffirmed debt remains your
personal legal obligation Your reaffirmed debt is not discharged in your bankruptcy
case. That means that if you default on your reaffirmed debt after your bankruptcy case
is over, your creditor may be able to take your property oi' your wages. Your obligations
will be determined by the reaffirmation agreement, which may have changed the terms
of the original agreement If you are reaffirming an open end credit agreement, that
agreement or applicable law may permit the creditor to change the terms of that
agreement in the future under certain conditions.

2. Are you required to enter into a reaffirmation agreement by any law? No, you are
not required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your
best interest Be sure you can afford the payments that you agree to make.

3. What if your creditor has a security interest or lien? Your bankruptcy discharge does
not eliminate any lien on your property. A “lien’ ’ is often referred to as a security
interest, deed of trust, mortgage, or security deed. The property subject to a lien is often
referred to as collateral. Even if you do not reaffirm and your personal liability on the
debt is discharged your creditor may still have a right under the lien to take the collateral
if you do not pay or default on the debt, If the collateral is personal property that is
exempt or that the trustee has abandoned, you may be able to redeem the item rather than
reaffirm the debt, To redeem, you make a single payment to the creditor equal to the
current value of the collateral, as the parties agree or the court determines.

4. HoW soon do you need to enter into and file a reaffirmation agreement? If you
decide to enter into a reaffirmation agreement, you must do so before you receive your
discharge After you have entered into a reaffirmation agreement and all parts of this

, Reaf`tirmation Docurnents packet requiring signature have been signed, either you or the
creditor should file it as soon as possible The signed agreement must be filed with the
court no later than 60 days after the first date set for the meeting of creditors, so that the
court will have time to schedule a hearing to approve the agreement if approval is
required.

5. Can you cancel the agreement? You may rescind (cancel) your reaffirmation
agreement at any time before the bankruptcy court enters your discharge, or during the
6()-day period that begins on the date your reaffirmation agreement is filed with the
court, whichever occurs later. To rescind (cancel) your reaffirmation agreement, you
must notify the creditor that your reaffirmation agreement is rescinded (or canceled).
Remember that you can rescind the agreement, even if the court approves it, as long as
you rescind within the time allowed.

Case 8:19-bk-00151-CP|\/| Doc 8 Filed 03/08/19 Page 8 of 10

BZ400A (Form 2400A) (|2/15) Pagc 6

6. When Will this reaffirmation agreement be effective?

a. If you were represented by an attorney during the negotiation of your
reaffirmation agreement

i. if the creditor is not a Credit Union, your reaffirmation agreement becomes
effective upon filing with the court unless the reaffirmation is presumed to be an
undue hardship in which case the agreement becomes effective only after the court
approves it;

ii. if the creditor is a Credit Union, your reaffirmation agreement becomes
effective When it is filed with the court.

b. If you were not represented by an attorney during the negotiation of your
reaffirmation agreement, the reaffirmation agreement will not be effective unless the
court approves it, To have the court approve your agreement, you must file a motion.
See Instruction 5, below. The court will notify you and the creditor of the hearing on
your reaffirmation agreement You must attend this hearing, at which time the judge will
review your reaffirmation agreement If the judge decides that the reaffirmation
agreement is in your best interest, the agreement will be approved and will become
effective. However, if your reaffirmation agreement is for a consumer debt secured by a
mortgage, deed of trust, security deed, or other lien on your real property, like your
home, you do not need to file a motion or get court approval of your reaffirmation
agreement,

7. What if you have questions about What a creditor can do? If you have questions
about reaffirming a debt or what the law requires, consult with the attorney who helped
you negotiate this agreement If you do not have an attorney helping you, you may ask
the judge to explain the effect of this agreement to you at the hearing to approve the
reaffirmation agreement When this disclosure refers to what a creditor “may” do, it is
not giving any creditor permission to do anything. The word “may” is used to tell you
what might occur if the law permits the creditor to take the action.

B. INSTRUCTIONS

l. Review these Disclosures and carefully consider your decision to reaffirm. If you want
to reaffirm, review and complete the infoimation contained in the Reaffirmation
Agreement (Part I above). If your case is a joint case, both spouses must sign the
agreement if both are reaffirming the debt.

2. Complete the Debtor’s Statement in Support of Reaffirmation Agreement (Part ll above).
Be sure that you can afford to make the payments that you are agreeing to make and that
you have received a copy of the Disclosure Statement and a completed and signed
Reaffirmation Agreement

3. If you were represented by an attorney during the negotiation of your Reaffirmation
Agreement, your attorney must sign and date the Certification By Debtor’s Attorney

section (Part IV above).

4. You or your creditor must file with the court the original of this Reaffirmation
Documents packet and a completed Reaffirmation Agreement Cover Sheet (Official

Bankruptcy Form 427).

5. If you are not represented by an attorney, you must also complete and_)’i`le with the court
a separate document entitled “Motion for Court Approval of Rea)‘j‘irmation Agreement"
unless your rea}j'z`rmation agreement is for a consumer debt secured by a lien on your
real property, such as your home. You can use Form B2400B to do this.

Case 8:19-bk-00151-CP|\/| Doc 8 Filed 03/08/19 Page 9 of 10

B2400A (Form 2400A) (|2/ 15) Page 7

C. DEFINITIONS

l. “Amount Reaffirmed” means the total amount of debt that you are agreeing to pay
(reaffirm) by entering into this agreement The amount of debt includes any unpaid fees
and costs arising on or before the date you sign this agreement that you are agreeing to
pay. Your credit agreement may obligate you to pay additional amounts that arise after
the date you sign this agreement You should consult your credit agreement to
determine whether you are obligated to pay additional amounts that may arise after the
date of this agreement

2. “Annual Percentage Rate” means the interest rate on a loan expressed under the rules
required by federal law. The annual percentage rate (as opposed to the “stated interest
rate”) tells you the full cost of your credit including many of the creditor’s fees and
charges You will find the annual percentage rate for your original agreement on the
disclosure statement that was given to you when the loan papers were signed or on the
monthly statements sent to you for an open end credit account such as a credit card.

3. “Credit Union” means a financial institution as defined in 12 U.S.C. § 461(b)(l)(A)(iv).
lt is owned and controlled by and provides financial services to its members and typically
uses words like “Credit Union” or initials like “C.U.” or “F.C.U.” in its name.

Case 8:19-bk-00151-CP|\/| Doc 8 Filed 03/08/19 Page 10 of 10

B2400B, (Form B2400B) (12/15)

UNITED STATES BANKRUPTCY COURT
Middle District Of Florida

In re Geraidine E Hague Case No. 19-00151

3 Debtor Chapter 1
MOTION FOR APPROVAL OF REAFFIRMATION AGREEMENT
I (we), the debtor(s), affirm the following to be true and correct:

l am not represented by an attorney in connection with this reaffirmation agreement

l believe this reaffirmation agreement is in my best interest based on the income and
expenses I have disclosed in my Statement in Support of Reaffirmation Agreement, and because
(provide any additional relevant reasons the court should consider)§

Therefore, l ask the court for an order approving this reaffirmation agreement under the
following prOViSiOnS (check all applicable boxes)f

§ ll U.S.C. § 524(0)(6) (debtor is not represented by an attorney during the
course of the negotiation of the reaffirmation agreement)

§ ll U.S.C. § 524(m) (presumption of undue hardship has arisen because

monthly expenses exceed monthly income, as explained in Part II of Form
B2400A, Reaffirmation Documents)

Signed:

 

(Debtor)

 

(Joint Debtor, if any)

Date:

